      Case 2:19-cv-02496-DDC-JPO Document 80 Filed 07/14/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS
                               AT KANSAS CITY

 SUSAN NORWOOD,                                  )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )
                                                 )   Case No. 2:19-cv-02496-DDC
 UNITED PARCEL SERVICE, INC.,                    )
                                                 )
                      Defendant.                 )


                    SECOND AMENDED SCHEDULING ORDER

      On July 13, 2020, defendant filed an unopposed motion (ECF No. 79) to amend the

scheduling order. For good cause, the amended scheduling order (ECF No. 50) is amended

as followed:

      a)       All discovery shall be commenced or served in time to be completed by

October 16, 2020.

      b)       Plaintiff shall file final expert disclosures by August 13, 2020. Disclosures

required by Fed. R. Civ. P. 26(a)(2), including reports from retained experts, are due from

defendant by August 31, 2020. Disclosures and reports by any rebuttal experts are due by

September 14, 2020.

      c)       The final pretrial conference is rescheduled from September 25, 2020, to

November 6, 2020, at 11:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue,

Kansas City, Kansas. Unless otherwise notified, the undersigned magistrate judge will

conduct the conference. No later than October 26, 2020, defendant shall submit the

parties= proposed pretrial order as an attachment to an e-mail directed to



O:\SCHEDULINGORDERS\19-2496-DDC-2ASO.DOCX
      Case 2:19-cv-02496-DDC-JPO Document 80 Filed 07/14/20 Page 2 of 2




ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov).

       d)         The deadline for filing all other potentially dispositive motions is December

3, 2020.

       e)         The case is re-set for trial on a trial calendar that will begin on August 3,

2021 at 9:00 a.m. The trial setting may be changed only by order of the judge presiding

over the trial.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated July 14, 2020, at Kansas City, Kansas.

                                               s/ James P. O’Hara
                                              James P. O’Hara
                                              U.S. Magistrate Judge




                                                2
